  Case 3:20-cv-00555-NJR Document 6 Filed 12/22/20 Page 1 of 3 Page ID #48




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES E. MILLER, JR.,

                        Petitioner,

 v.                                            Case No. 20-cv-00555-NJR

 KIMBERLY BUTLER,

                        Respondent.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Petitioner James E. Miller, Jr., an inmate of the Illinois Department of Corrections

(“IDOC”) incarcerated at Menard Correctional Center, brings this habeas action pursuant

to 28 U.S.C. § 2254.

       Miller was convicted in 2007 on charges involving first degree murder and armed

robbery and sentenced to imprisonment for a term of natural life. See People v. Miller, Case

No. 03-CF-1363, 2011 WL 10483250 (Ill. App. 5th Dist. 2011). Miller unsuccessfully

appealed his conviction through the Illinois state court system. Miller further filed a post-

conviction petition in the Third Judicial Circuit Court of Madison County, Illinois. That

petition has been pending since 2012.

       In 2016, Miller filed a § 2254 petition in this Court, which was dismissed without

prejudice on the grounds that Miller had not yet exhausted his state remedies. Miller v.

Butler, Case No. 16-cv-00163-DRH at Doc. 8 (S.D. Ill. Mar. 15, 2016). Conducting

preliminary review under Rule 4 of the Federal Rules Governing Section 2254 Cases in



                                        Page 1 of 3
  Case 3:20-cv-00555-NJR Document 6 Filed 12/22/20 Page 2 of 3 Page ID #49




United States District Courts, the Court found that Miller did seek to challenge the fact of

his conviction and argue actual innocence and acknowledged that a four year delay in

addressing his state post-conviction petition was “regrettable[.]” The Court concluded,

however, that this delay was not sufficient to find that state process was “ineffective to

protect the rights of the applicant” as required under 28 U.S.C. § 2254 when exhaustion

cannot be shown.

       Now, another four years have passed, and Miller’s petition remains pending in

Illinois state court. He has once more brought a § 2254 petition before this Court, again

challenging the fact of his conviction, and once more without having exhausted his state

remedies. That petition is now before this Court for preliminary review under Rule 4. At

this point, however, the Court is sufficiently persuaded of the inefficacy of the Illinois

state court system that it is inclined to allow him to proceed without exhausting his state

remedies. Examining the eight years’ worth of docket entries from Miller’s state

proceeding, in which Miller’s case has been transferred between six different judges and

numerous attorneys, the Court notes that seemingly no progress has been made in the

four years since Miller last filed a petition in this Court. The Court is uncertain why

Miller’s case has received such alarmingly slow review by the Third Circuit Court.

Regardless of the reason, however, it seems clear to the Court that this is a situation where

“circumstances exist that render such [state] process ineffective to protect the rights of

the applicant” as envisioned under 28 U.S.C. § 2254.

       Accordingly, without commenting on the merits of Miller’s claims, the Court

concludes that the Petition survives preliminary review, and a response shall be ordered.

                                        Page 2 of 3
  Case 3:20-cv-00555-NJR Document 6 Filed 12/22/20 Page 3 of 3 Page ID #50




       IT IS HEREBY ORDERED that Respondent shall answer or otherwise plead on

or before January 20, 2021. This preliminary order to respond does not, of course,

preclude the Respondent from raising any objection or defense it may wish to present.

Service upon the Illinois Attorney General, Criminal Appeals Bureau, 100 West

Randolph, 12th Floor, Chicago, Illinois 60601, shall constitute sufficient service.

       Miller is ADVISED of his continuing obligation to keep the Clerk (and each

opposing party) informed of any change in his whereabouts during the pendency of this

action. This notification must be done in writing and no later than 7 days after a transfer

or other change in address occurs. Failure to provide notice may result in dismissal of

this action. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: December 22, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                          Page 3 of 3
